United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1539
Issued: December 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 10, 2007 appellant filed an appeal from an April 5, 2007 merit decision of the
Office of Workers’ Compensation Programs finding that he had no loss of wage-earning
capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation to zero
effective July 1, 2006 on the grounds that his actual earnings as a clerk fairly and reasonably
represented his wage-earning capacity.
FACTUAL HISTORY
On October 19, 2002 appellant, then a 31-year-old aircraft mechanical parts repairer,
filed a Form CA-1, alleging that on October 3, 2002 he injured his back lifting a heavy aircraft
part. He did not stop work and on December 18, 2002 the Office accepted that he sustained an
employment-related thoracic strain. Appellant continued to work with lifting restrictions and, on

January 24, 2003, Dr. James M. Rhee, an attending Board-certified physiatrist, advised that
appellant could return to work without restrictions. He continued to receive medical treatment
including physical therapy and epidural steroid injections. On June 28, 2006 the employing
establishment offered appellant a permanent position as a clerk. The physical requirements
included no lifting greater than 10 to 15 pounds as tolerated and bending and stooping as
tolerated.1 Appellant accepted the position on July 1, 2006 and began working in that position
on July 10, 2006.
A magnetic resonance imaging (MRI) scan of the lumbar spine on June 21, 2006
demonstrated degenerative changes at L4-5 and L5-S1. A July 26, 2006 MRI scan demonstrated
a disc bulge at L4-5 and L5-S1. On July 27, August 3 and 14, 2006 appellant went to the
emergency room for medication relief for chronic back pain. Dr. Kathy Alderson, a Boardcertified neurologist, performed electromyography (EMG) of the left leg on August 10, 2006.
She advised that it demonstrated two abnormalities, one a nonspecific predominantly
demyelinating peripheral neuropathy which she opined could be seen in early diabetes or other
metabolic condition. Dr. Alderson described the second abnormality as fairly marked
spontaneous activity in the L5 lumbar paraspinous muscles which was suggestive of some local
irritation. In an August 14, 2006 report, appellant’s attending Board-certified physiatrist,
Dr. Michael L. Clegg, advised that appellant’s situation was getting very complex with multiple
somatic complaints. He noted the abnormal EMG findings and opined that his MRI scans were
fairly normal except for a small disc protrusion. Dr. Clegg noted appellant’s past history of
motor vehicle accidents and visits to the emergency room for pain medication. He concluded
that it was “very difficult to ascribe one injury or one focal problem in his spine as the causative
lesion for all his symptoms” and recommended an independent medical evaluation “on this very
complicated case that makes no sense at this time.” In a September 7, 2006 report, Dr. Clegg
again noted that appellant had multiple medical problems and opined that they needed to be
managed by one physician.
On September 11, 2006 appellant filed a recurrence claim. He stated that over the years
his restrictions had become worse and that he was then unable to bend, stoop, reach or lift over
15 pounds and could not stand for long periods of time. Appellant requested that a disc
protrusion at T3-4 and disc bulge/protrusions at L3-4, L4-5 and L5-S1 be accepted. On
September 18, 2006 the Office accepted that he sustained a temporary aggravation of thoracic or
thoracolumbar intervertebral disc and advised him that he had not sustained a recurrence of
disability and should file a new claim for other conditions that he thought were employment
related. The Office noted that appellant had been in multiple motor vehicle accidents and the
medical evidence showed that he had cervical, lumbar and bilateral shoulder conditions which
had not been accepted as employment related. In a September 28, 2006 report, Dr. Vera Carlson,
Board-certified in family medicine, noted appellant’s complaints of thoracic and lumbar pain
since the October 2, 2002 employment injury which were aggravated by stooping forward, lifting
in front and lifting things that were too heavy. She noted that since August 2005 he had had leg
weakness and that after a March 2006 motor vehicle accident his back pain had increased.
1

The duties of the position were to receive and direct telephone calls or visitors, process incoming mail, maintain
files and post updates to manuals on policies, directives and memoranda, prepare and maintain office forms of
various types, and perform routine, miscellaneous clerical work including copying and faxing.

2

Examination demonstrated bilaterally paraspinal muscle spasm in the thoracic region and no
vertebral spine tenderness of the lower back. Dr. Carlson diagnosed thoracic disc displacement
and anxiety disorder. By letter dated October 24, 2006, appellant reiterated that he wanted his
lumbar spine condition accepted.2 On October 27, 2006 he again went to the emergency room
for pain control.
Appellant stopped work on November 2, 2006 and received donated leave through
November 28, 2006. In reports dated November 6, 2006, Dr. Michael C. Housley, Boardcertified in family medicine, advised that he had previously seen appellant for multiple visits in a
four-week period in October and November 2002 and since that time he became a medical
vagabond, visiting multiple medical professionals with numerous scans of the lumbar and
thoracic spine and multiple emergency visits. He stated that appellant’s appointment that day
was to obtain a work restriction document or release from work, noting a one-week history of
unbearable pain. On examination of the back, palpation produced a moderate amount of
discomfort over the cervical, thoracic and lumbar areas with exquisite discomfort to palpation
over the paraspinals, mainly between the shoulder blades and to a lesser extent in the neck and
lumbar areas. Dr. Housley opined that “first and foremost [he] needs a medical home and that
his behavior of medical vagrancy is actually adding to his problem and being counterproductive
in attempts to solve his medical dilemma,” stating that appellant needed a physician with
expertise in back pain or a chronic pain doctor who would coordinate his medical care and also
recommended a complete psychiatric evaluation. He advised that appellant could return to
modified duty with no bending or twisting at the waist, no use of the arms above shoulder level,
no lifting beyond 5 to 10 pounds and no driving or working around machinery. Dr. Housley also
recommended that appellant should be allowed to sit, stand and move about periodically,
concluding that the restrictions were mainly based on his medical history rather than objective
findings. On December 12, 2006 appellant underwent a functional capacity evaluation that
demonstrated lifting tolerances of 10 to 13 pounds occasionally, with no frequent or overhead
lifting. He could carry 10 pounds for 30 feet, push 20 pounds for 30 feet, and pull 5 pounds for
30 feet. On an occasional basis, appellant could write, perform low level activities, twist, climb
stairs and ladders. On an occasional basis of short duration, he could reach forward and above
the shoulder. Appellant was unable to bend or stoop. Sitting was limited to 2 hours
continuously and 6 hours daily with dynamic standing of 1.5 hours continuously and 5 hours
daily. On December 17, 2006 appellant again visited the emergency room with symptoms of
nausea and vomiting.
On January 12, 2007 appellant filed a Form CA-7, claim for compensation, for the period
November 29, 2006 through January 12, 2007. By letter dated January 22, 2007, the Office
informed appellant of the type of evidence needed to develop this claim, and in reports dated
December 29, 2006 and February 9, 2007, Dr. Carlson diagnosed thoracic sprain and
degeneration of thoracolumbar intervertebral disc and discussed appellant’s pain medications.
By decision dated March 1, 2007, the Office denied the claim on the grounds that the medical
2

On October 31, 2006 appellant filed an occupational disease claim, alleging that employment factors caused
radiating low back problems. The claim was adjudicated by the Office under file number 122041428, and by
decision dated February 5, 2006, the Office denied the claim on the grounds that the medical evidence did not
establish that appellant’s low back condition was employment related. Appellant has not filed an appeal with the
Board of this decision. The instant case was adjudicated under file number 122012238.

3

evidence did not establish that he was totally disabled for the period November 29, 2006 through
January 12, 2007.3
In an undated report received by the Office on March 6, 2007, Dr. Carlson stated that,
due to the accepted conditions of thoracic sprain and degeneration of the thoracic or
thoracolumbar intervertebral disc, appellant was not able to perform his regular job duties as a
clerk because he could not reach and stoop to answer the telephone, could not open mail because
it required the use of his arms in unsupported motions, could not maintain policy manuals and
could not prepare and maintain office forms because these duties required reaching, stooping and
unsupported hand and arm use, because they required retrieving and researching manuals out in
front of the body and that general office duties such as copying, faxing and monitoring stock
levels of office supplies required use of the hands and arms out in front of the body with reaching
and stooping movements. She noted that appellant’s position was sedentary and that each duty
by itself was not demanding, but that, due to his thoracic condition, it was impossible for him to
perform the duties. Dr. Carlson opined that these movements caused muscle spasms and
disabling and radiating pain due to thoracic disc degeneration which was compounded by the
hourly and daily workweek. She noted that, while the functional capacity evaluation indicated
that he could perform sedentary work, it did not address his pain medication which caused severe
nausea and vomiting which made it impossible for him to leave his house, let alone go to work.
Dr. Carlson concluded that appellant’s thoracic spine was continuing to degenerate requiring him
to lie down for extended periods and that “during this period he is unable to perform any of the
duties listed with his absence from work.” In a progress note dated March 12, 2007, she noted
appellant’s continued complaints of radiating pain and reiterated the diagnoses.
In an April 5, 2007 decision, the Office reduced appellant’s compensation to zero based
on its determination that his actual earnings as a clerk, effective July 1, 2006, fairly and
reasonably represented his wage-earning capacity. The Office noted that his wages as a clerk
equaled or exceeded those held on the date of injury, October 3, 2002.
LEGAL PRECEDENT
Section 8115(a) of the Federal Employees’ Compensation Act4 provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent his wageearning capacity.5 Generally, wages actually earned are the best measure of a wage-earning
capacity, and in the absence of showing that they do not fairly and reasonably represent the
injured employee’s wage-earning capacity, must be accepted as such a measure.6 The formula
for determining loss of wage-earning capacity based on actual earnings, developed in the
Albert C. Shadrick decision,7 has been codified at 20 C.F.R. § 10.403. The Office calculates an
3

Appellant has not filed an appeal with the Board from this decision.

4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

6

Lottie M. Williams, 56 ECAB ____ (Docket No. 04-1001, issued February 3, 2005).

7

Albert C. Shadrick, 5 ECAB 376 (1953).

4

employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings
by the current pay rate for the date-of-injury job.8 Office procedures provide that the Office can
make a retroactive wage-earning capacity determination if the claimant worked in the position
for at least 60 days, the position fairly and reasonably represented his or her wage-earning
capacity and the work stoppage did not occur because of any change in his injury-related
condition affecting the ability to work.9
ANALYSIS
The Office accepted that appellant sustained a thoracic strain and temporary aggravation
of thoracic or thoracolumbar intervertebral disc caused by an employment injury on
October 3, 2002. Appellant continued to work and on July 10, 2006 began a permanent
restricted-duty position as a clerk. He stopped work on November 2, 2006 and received donated
leave through November 28, 2006. Appellant thus worked more than 60 days, and there is no
evidence that the position was seasonal, temporary or make-shift work designed for his particular
needs.10 As there is no evidence that appellant’s wages in the clerk position did not fairly and
reasonably represent his wage-earning capacity, they must be accepted as the best measure of his
wage-earning capacity.11
Appellant, however, stated that he had to stop work due to a worsening of his condition
because he was unable to bend, stoop, reach or lift over 15 pounds and could not stand for long
periods of time. In that regard, he filed a claim for compensation for the period November 29,
2006 through January 12, 2007, and by decision dated March 1, 2007, the Office denied this
claim. If a work stoppage occurs because of a change in an injury-related condition affecting the
ability to work, it is improper for the Office to make a retroactive wage-earning capacity
determination.12 The Board finds that in this case the evidence of record does not support that
appellant stopped work for this reason.
The physical requirements of the sedentary clerk position were no lifting greater than 10
to 15 pounds and bending and stooping as tolerated. Dr. Alderson interpreted an August 10,
2006 left leg EMG as demonstrating demyelinating peripheral neuropathy which could be early
diabetes or another metabolic condition. The second abnormality found on the EMG was
suggestive of some local irritation at L5. Neither of these abnormalities pertain to the accepted
thoracic or thoracolumbar spine condition. In an August 14, 2006 report, an attending
physiatrist, Dr. Clegg noted appellant’s complaints of pain and history of motor vehicle
accidents. He opined that it was difficult to ascribe one injury or one focal problem in his spine
as the cause of all his symptoms. In a September 28, 2006 report, Dr. Carlson noted appellant’s
8

20 C.F.R. § 10.403(c).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(a) (July 1997); Selden H. Swartz, 55 ECAB 272 (2004).
10

J.C., 58 ECAB ____ (Docket No. 07-1165, issued September 21, 2007).

11

See Loni J. Cleveland, supra note 5.

12

Selden H. Swartz, supra note 9.

5

complaints of thoracic and lumbar pain since his October 2002 employment injury. She,
however, also noted an increase in symptoms since a March 2006 motor vehicle accident. While
Dr. Carlson diagnosed thoracic disc displacement and anxiety disorder, she provided no opinion
regarding appellant’s ability to work.
The medical evidence contemporaneous with appellant’s work stoppage on November 2,
2006 is a report by Dr. Housley dated November 6, 2006 in which he noted a one-week history
of unbearable pain and made findings of discomfort on examination of the back. Dr. Housley
advised that appellant needed a physician with expertise in back pain or a chronic pain doctor
who would coordinate his medical care and also recommended a complete psychiatric
evaluation. He advised that appellant could return to modified duty with no bending or twisting
at the waist, no use of the arms above shoulder level, no lifting beyond 5 to 10 pounds and no
driving or working around machinery. Dr. Housley also recommended that appellant should be
allowed to sit, stand and move about periodically, concluding that the restrictions were mainly
based on his medical history rather than objective findings. Therefore, at the time appellant
stopped work on November 2, 2006, there was no medical evidence of record to show that a
change in the employment-related conditions affected his ability to work.
Furthermore, the December 12, 2006 functional capacity evaluation provides support that
appellant’s work stoppage was not due to his employment-related conditions as this evaluation
found that he could perform lifting of 10 to 13 pounds occasionally, could carry 10 pounds for 30
feet, push 20 pounds for 30 feet and pull 5 pounds for 30 feet. Appellant could write, perform
low level activities, twist, climb stairs and ladders on an occasional basis and could reach
forward and above the shoulder on an occasional basis of short duration. He was unable to bend
or stoop. Sitting was limited to 2 hours continuously and 6 hours daily with dynamic standing of
1.5 hours continuously and 5 hours daily. These abilities comport with the requirements of the
clerk position. In reports dated December 29, 2006 and February 9, 2007, Dr. Carlson merely
reiterated her diagnoses and discussed appellant’s pain medications. While she submitted an
undated report to the Office on March 6, 2007 in which she advised that appellant could not
perform the duties of a clerk due to his medication and because these movements caused muscle
spasms and disabling and radiating pain due to thoracic disc degeneration which was
compounded by the hourly and daily workweek, she did not address his condition in
November 2006. Dr. Carlson did not address the impact of his motor vehicle accidents or the
lumbar condition, which has not been accepted as employment related, on his ability to perform
the clerk position.
The Board finds that appellant’s performance of this position in excess of 60 days is
persuasive evidence that the position represents his wage-earning capacity, and finds the opinion
of Dr. Housley, two days after appellant stopped work, more probative regarding whether there
was a change in appellant’s injury-related condition that affected his ability to work. The Office
therefore could retroactively determine that appellant’s actual earnings as a clerk fairly and
reasonably represented his wage-earning capacity.13 The Board also notes that this is not a case
where there is a pending claim for compensation from the time of the work stoppage,14 as, by its
13

Supra note 9.

14

See Juan D. Dejesus, 54 ECAB 721 (2003).

6

March 1, 2007 decision, the Office had adjudicated appellant’s CA-7 claim for total disability
beginning November 29, 2006, the day his donated leave expired.
As appellant’s actual earnings in the position of clerk fairly and reasonably represent his
wage-earning capacity, the Board must determine whether the Office properly calculated his
wage-earning capacity based on his actual earnings. As appellant’s weekly earnings as a clerk of
$845.63 exceeded the current weekly wages of his position on the date of injury or $763.36, the
Board finds that the Office properly determined that appellant had no loss of wage-earning
capacity based on his actual earnings.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation to zero
percent effective July 1, 2006 on the grounds that his actual earnings as a clerk fairly and
reasonably represented his wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 5, 2007 is affirmed.
Issued: December 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

